                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

 JEFFERY FITZGERALD PORTER,

                          Plaintiff,                    MEMORANDUM DECISION
                                                        & ORDER DENYING MOTION
 v.                                                     FOR RELIEF FROM JUDGMENT

 KEVEN BLUE et al.,                                     Case No. 2:16-cv-1283-JNP

                          Defendants.                   District Judge Jill N. Parrish




        On June 20, 2017, concluding Plaintiff had been unresponsive in his litigation—

specifically, failing to pay his initial partial filing fee (IPFF)—the Court dismissed his case.

(Doc. No. 13.) On January 7, 2020, Plaintiff submitted a letter asking that his case be reopened,

(Doc. No. 15), which the Court construes as a motion for relief from judgment. See FED. R. CIV.

P. 60(b). In his letter, Plaintiff does not address his failure to pay his IPFF, acknowledge that

more than 2.5 years have passed since his case was dismissed, nor make any arguments to

support relief from judgment.

        A motion under Federal Rule of Civil Procedure 60(b) "must be made within a

reasonable time . . . after entry of judgment," based on the following reasons: "the judgment is

void; . . . the judgment has been satisfied, released, or discharged; it is based on an earlier

judgment that has been reversed or vacated; or applying it prospectively is no longer equitable;

or . . . any other reason that justifies relief." Id.
       Plaintiff has not hinted that any of these grounds for relief exist here. Plaintiff thus does

not meet the standard for relief under Rule 60(b); the Court’s June 20, 2017 Order and Judgment

stand. (Doc Nos. 13 & 14.)

                                             ORDER

       IT IS ORDERED that Plaintiff’s post-judgment motion is DENIED. (Doc. No. 15.)

This action remains closed.

       IT IS FURTHER ORDERED that the Clerk of Court must mail to Plaintiff a packet,

including a blank-form complaint and information on how to file the complaint.

              DATED January 27, 2020.

                                              BY THE COURT:




                                              JUDGE JILL N. PARRISH
                                              United States District Court




                                                                                                       2
